
	

114 HR 1740 IH: No Golden Parachutes for Public Service Act
U.S. House of Representatives
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1740
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2015
			Mr. Blum introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit former Members of Congress from lobbying
			 Members, officers, or employees of Congress.
	
	
 1.Short titleThis Act may be cited as the No Golden Parachutes for Public Service Act. 2.Prohibition against lobbying of Congress by former Members (a)SenatorsSection 207(e)(1)(A) of title 18, United States Code, is amended by striking within 2 years.
 (b)Members and Officers of the House of RepresentativesSection 207(e)(1)(B)(i) of such title is amended by striking within 1 year. 3.Effective dateThe amendments made by this Act shall apply with respect to individuals who leave office on or after the date of the enactment of this Act.
		
